Opinion
Per Curiam:
The cause is remanded to the Court of Common Pleas of Lackawanna County for further considera*713tion and appropriate proceedings in the light of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799, in order that Ellsworth J. Sickler may have an opportunity to establish by evidence the material averments of his petition and the Commonwealth may have an opportunity to affirm or deny or rebut this evidence. After hearing the evidence, the Court of Common Pleas of Lackawanna County shall make its findings and enter an appropriate order of judgment consistent with the evidence and the law, and the opinion of the Supreme Court in Gideon v. Wainwright, supra, and in accord with right and justice, the Constitution of the United States, and the Constitution and the laws of the Commonwealth of Pennsylvania. The reasons for this action are to be found in Commonwealth ex rel. Groves v. Maroney, 416 Pa. 235, 205 A. 2d 872 (1965) ; Commonwealth ex rel. Goodfellow v. Rundle, 415 Pa. 528, 204 A. 2d 446 (1964); Commonwealth ex rel. O’Lock v. Rundle, 415 Pa. 515, 204 A. 2d 439 (1964).
Order reversed and cause remanded with a procedendo.
Wright, J., would affirm on the opinion of the court below.
Flood, J., took no part in the consideration or decision of this case.